Order entered March 30, 2020




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                No. 05-19-01589-CV

                   IN THE INTEREST OF E.W.M., A CHILD

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-53699-2018

                                      ORDER

      This appeal challenges an order enforcing a divorce decree, which is also

being appealed and has been assigned appellate cause number 05-19-01005-CV.

Before the Court are (1) appellant’s amended second motion for extension of time

to file his brief, (2) appellant’s motion to transfer a copy of the appellate record in

cause number 05-19-01005-CV into this appeal, (3) appellant’s motion to compel

the trial court clerk to include certain email communications in a supplemental

clerk’s record, (4) appellee’s response to appellant’s extension motion, and (5)

appellant’s reply to appellee’s response.
      We GRANT the extension motion and ORDER appellant’s brief be filed no

later than June 1, 2020.   Because the motions to transfer and to compel do not

show the requested record and emails were considered by the trial court in the

enforcement hearing, we DENY those motions. See Barnard v. Barnard, 133
S.W.3d 782, 789 (Tex. App.—Fort Worth 2004, pet. denied) (“As a general rule,

documents not admitted into evidence are not considered by an appellate court.”).

                                            /s/    ERIN A. NOWELL
                                                   JUSTICE